UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                          No. 06-7913



In Re:   ALEXANDER VONZELL CLARK,

                                                          Petitioner.

 - - - - - - - - - - - - - - - -




                 On Petition for Writ of Mandamus.
                        (4:96-cr-00069-NCT)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Vonzell Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander Clark has filed in this court a “Motion for

Personal Restraint Petition for Review of the Order of the United

States District Court for the Middle District of North Carolina,”

which we have construed as a petition for a writ of mandamus

seeking an order directing the district court to consider his 28

U.S.C. § 2255 (2000) motion.          We conclude that Clark is not

entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in   extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).           The

relief sought by Clark is not available by way of mandamus.

Although we grant Clark’s motion to proceed on appeal in forma

pauperis, we deny the petition for writ of mandamus.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        PETITION DENIED




                                   - 2 -